Title: To George Washington from Thomas Jefferson, 30 July 1792
From: Jefferson, Thomas
To: Washington, George



Dear Sir
Monticello [Va.] July 30. 1792.

I received yesterday the letter you did me the honor to write on the 23d inst. covering one from the Governor of Vermont. as the question Which party has a right to complain, depends on the fact Which party has hitherto exercised jurisdiction in the place where the seizure was made, and the Governor’s letter does not ascertain that fact, I think it will be better to wait his answer to my two former letters in which he cannot fail to speak to that point. I inclose a letter just received from Colo. Humphreys; as also one for the Commissioners of the federal territory from my self, covering one from mr Blodget. the inhabitants of Culpepper are intent on opening a short and good road to the new city. they have had a survey of experiment made along the road I have so much enquired after, by Slate run church, Champs’ racepaths & Songster’s tavern to George town, and they have reason to believe they may make it shorter by 20. miles and better than any of the present roads. this once done, the counties from Culpepper Southwardly will take it up probably, and

extend it successively towards Carolina. I have the honor to be with the most perfect respect & attachment Dr Sir Your most obedt & most humble servt

Th: Jefferson

